DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11-15 and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leijon et al. [WO 98/34241.]
Leijon et al. discloses a non-liquid immersed transformer comprising: 
- a magnetic core [22, 23, 24, 7, 8] having a winding axis; 
- at least two coil windings [5, 6] wound around the magnetic core along the winding axis; 
- at least one cooling tube [9, 11, 12] made of dielectric material arranged inside at least one of the coil windings to cool down the coil winding using dielectric fluid [cooling water or other type of coolants, page 8, lines 25-29] flowing through the cooling tube made of dielectric material, wherein said at least one cooling tube is continuously wound forming one or more complete loops around the magnetic core and windings [figures 1-3.]



Regarding claims 6 and 19, Leijon et al. further discloses at least one of the coil windings comprises helical or layer winding as strand wire or continuously transposed conductors (CTC) and the at least one cooling tube is wound helicoidally forming one or more complete loops around the core and placed between turns of the helical winding or in spaces between the turns of the layer winding [figures 1-3, page 9 lines 10-16.]
Regarding claims 11-12, Leijon et al. discloses the at least one cooling tube is made of plastic material, wherein the plastic material selected from the group consisting of PEX, PPSU, PB, PTFE or silicone [page 8, lines 1-23.]
Regarding claims 13-14, Leijon et al. inherently discloses primary and secondary windings for the transformer. Leijon et al. cooling tubes [9, 11, 12] arranged to cool the primary and secondary windings.
Regarding claim 15, Leijon et al. inherently discloses a three phase transformer [figures 1-3.]
Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda [JP 59-222912A.]
Ikeda discloses a non-liquid immersed transformer comprising: 
- a magnetic core [1, figure 1] having a winding axis; 
- at least two coil windings [figure 1] wound around the magnetic core along the winding axis; 

Regarding claim 7, Ikeda discloses at least one cooling tube comprises a single tube wound continuously forming one or more complete loops around the core [figures 1-7.]
Regarding claim 8, Leijon et al. inherently discloses at least one cooling tube comprises several tubes [9, 11, figure 2] arranged/connected in parallel using fittings and each wound continuously forming one or more complete loops around the core.
Regarding claim 9, Ikeda further discloses a cooling circuit to supply fresh dielectric fluid to the at least one cooling tube, wherein the cooling circuit comprises at least a pump [7] and a heat-exchanger [8.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leijon et al. 
Regarding claim 10, Leijon et al. discloses the use of any type of coolants in the cooling tube.
The specific coolant material use for the dielectric fluid would have been an obvious design consideration based on the intended applications and/or environments uses.
.
Allowable Subject Matter
Claims 3-5 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837